Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Remarks and Terminal Disclaimer filed 4 August 2022. Claims 1-7 remain pending and presently under consideration in this application. 
Terminal Disclaimer
The terminal disclaimer filed on 4 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application number 16/770,067 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites “Ri2 denotes a linear or branched alkyl group having 2 to 10 carbon atoms or a linear or branched halogenated alkyl group having 2 to 10 carbon atoms” (emphasis added); the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms. Claim 1 fails to particularly point out and distinctly claim the substituent Ri2 in the claimed compound of formula (i).
Claim 1 is rejected as being vague and indefinite when it recites “a linear or branched alkyl group having 1 to 10 carbon atoms or a linear or branched halogenated alkyl group having 1 to 10 carbon atoms” (emphasis added) with respect to each of the substituent Li1 in ring A and the substituent  Li2 in ring B of the compound of formula (i); the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms. Claim 1 fails to particularly point out and distinctly claim each of the substituent Li1 in ring A and the substituent Li2 in ring B of the claimed compound of formula (i).
Claim 1 is rejected as being vague and indefinite when it recites “a hydrogen atom in the ring structure is optionally substituted with Li2” (emphasis added); the scope of the protection sought is not clear since hydrogen is monovalent and incapable of substitution. Claim 1 fails to particularly point out and distinctly claim ring B in the compound of formula (i), i.e., that a hydrogen atom in the phenyl or naphthyl group ring B is optionally replaced by Li2.
Claim 1 is rejected as being vague and indefinite when it recites “an alkylene group having 1 to 10 carbon atoms” (emphasis added) with respect to the substituent Zi1 in the compound of formula (i); the scope of the protection sought is not clear, since a alkylene group requires a minimum of 2 C atoms. Claim fails to particularly point out and distinctly claim the substituent Zi1 in the claimed compound of formula (i).
Claim 1 is rejected as being vague and indefinite when it recites “a linear or branched alkylene group having 1 to 20 carbon atoms” (emphasis added) with respect to the substituent Zi3 in the compound of formula (i); the scope of the protection sought is not clear, since a linear alkylene group requires a minimum of 2 C atoms and a branched alkylene group requires a minimum of 3 C atoms. Claim 1 fails to particularly point out and distinctly claim the substituent Zi3 in the claimed compound of formula (i).
Claim 1 is rejected as being vague and indefinite when it recites “RK1 denotes a hydrogen atom or a linear or branched alkyl group having 1 to 6 carbon atoms” (emphasis added) with respect to the substituent RK1 in the compound of formula (i); the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms. Claim 1 fails to particularly point out and distinctly claim the substituent RK1 in the claimed compound of formula (i).
Claim 1 is rejected as being vague and indefinite when it recites “ST1 denotes a hydrogen atom or a linear or branched alkyl group having 1 to 6 carbon atoms” (emphasis added) with respect to the substituent ST1 in the compound of formula (i); the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms. Claim 1 fails to particularly point out and distinctly claim the substituent ST1 in the claimed compound of formula (i).
Claim 7 is rejected as being vague and indefinite when it recites “Zp1 denotes a fluorine atom, a cyano group, a hydrogen atom, an alkyl group having 1 to 15 carbon atoms in which a hydrogen atom is optionally substituted with a halogen atom, an alkoxy group having 1 to 15 carbon atoms in which a hydrogen atom is optionally substituted with a halogen atom, an alkenyl group having 1 to 15 carbon atoms in which a hydrogen atom is optionally substituted with a halogen atom, an alkenyloxy group having 1 to 15 carbon atoms in which a hydrogen atom is optionally substituted with a halogen atom” (emphasis added); the scope of the protection sought is not clear since hydrogen is monovalent and incapable of substitution. Claim 7 fails to particularly point out and distinctly claim the substituent Zp1 in the compound of formula (P), i.e., that a hydrogen atom in the recited groups is optionally replaced by a halogen atom.
Claim 7 is rejected as being vague and indefinite when it recites “an alkenyl group having 1 to 15 carbon atoms in which a hydrogen atom is optionally substituted with a halogen atom, an alkenyloxy group having 1 to 15 carbon atoms in which a hydrogen atom is optionally substituted with a halogen atom,” (emphasis added) with respect to the substituent Zp1 in the compound of formula (P); the scope of the protection sought is not clear, since an alkenyl group and an alkenyloxy group each require a minimum of 2 C atoms. Claim 7 fails to particularly point out and distinctly claim the substituent Zp1 in the claimed compound of formula (P).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,174,217. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a compound, the corresponding use thereof said compound in a liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said is inclusive of the compound of the present formula (i).
Response to Arguments
Applicant’s arguments with respect to the rejection of claims as set forth in paragraph 6 of the previous office action on the merits have been considered and are persuasive so said rejection is hereby withdrawn.
Applicant’s arguments filed 4 August 2022 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent Numbers 11,415,840; 11,390,811; and 11,312,906.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722